Case 17-05718-hb   Doc   Filed 05/09/19 Entered 05/09/19 17:07:07   Desc Main
                           Document     Page 1 of 7
Case 17-05718-hb   Doc   Filed 05/09/19 Entered 05/09/19 17:07:07   Desc Main
                           Document     Page 2 of 7
Case 17-05718-hb   Doc   Filed 05/09/19 Entered 05/09/19 17:07:07   Desc Main
                           Document     Page 3 of 7
Case 17-05718-hb   Doc   Filed 05/09/19 Entered 05/09/19 17:07:07   Desc Main
                           Document     Page 4 of 7
Case 17-05718-hb   Doc   Filed 05/09/19 Entered 05/09/19 17:07:07   Desc Main
                           Document     Page 5 of 7
Case 17-05718-hb   Doc   Filed 05/09/19 Entered 05/09/19 17:07:07   Desc Main
                           Document     Page 6 of 7
 Case 17-05718-hb          Doc     Filed 05/09/19 Entered 05/09/19 17:07:07           Desc Main
                                     Document     Page 7 of 7


                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION

 In Re:                                             Case No. 17-05718-hb

 LaSharra Barber Baxter
                                                    Chapter 13
  fka LaSharra Barber

 Debtor.                                            Judge Helen E. Burris

                                  CERTIFICATE OF SERVICE

I certify that on May 9, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          F. Lee O’Steen, Debtor’s Counsel
          lee@osteenlawfirm.com

          Gretchen D. Holland, Chapter 13 Trustee
          ecf@upstate13.com

          Office of the United States Trustee
          ustpregion04.co.ecf@usdoj.gov

I further certify that on May 9, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          LaSharra Barber Baxter, Debtor
          1110 Mckinnon Drive
          Rock Hill, SC 29732


 Dated: May 9, 2019                                 /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
